DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 9, 2021, has been entered.
Claims 16-18, 23, 25-31, 33, 34, 36 and 37 are currently pending in the application.

Claim Objections

Claims 16, 30 and 33 are objected to because of the following informalities:  italicize Streptococcus thermophilus and Bifidobacterium breve in claims 16, 30 and 33.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 29 claims the composition of claim 16 is in the form of a powder.  However, claim 16 claims the composition is administered to an infant.  The specification and claims as originally filed provide no support for the claim that a powder is administered to an infant.  Rather, the powder is reconstituted to form a liquid that is administered to the infant (p. 17 lines 11-15).  Therefore, applicant is not considered to have support for administering a composition that is a powder.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18, 23,  25-31, 33, 34, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Ludwig et al. (WO 2012/078030 A1) in view of Hougee et al. (WO 2008/153391).
Regarding claims 16, 17, 30, 31, 33, 34 and 36, Ludwig et al. teach a nutritional composition that is an infant or follow on formula and is used in the treatment and/or prevention of colic for infants (p. 12 lines 6-9; p. 14 lines 14-21).  
Ludwig et al. teaches that the nutritional composition comprises a fermented ingredient, preferably a fermented milk derived protein, wherein fermentation is by lactic acid bacteria including Streptococcus thermophilus (p. 6 lines 13-29; p. 7 lines 21-30).  The nutritional composition comprises preferably 15-50% of the fermented protein comprising composition based on dry weight (p. 9 lines 6-9), overlapping and thereby rendering obvious the claimed range.
Ludwig et al. further teaches that the nutritional composition comprises preferably 0.2-1.0 wt.% of the sum of lactate and lactic acid based on dry weight, and wherein the sum of L-lactic acid and L-lactate is more preferably at least 90 wt.% based on the sum of total lactic acid and lactate (p. 9 lines 14-22).  The ranges for lactic and lactic acid content, and L-lactic acid and L-lactate content taught by Ludwig et al. overlap and thereby render obvious the claimed ranges.
Ludwig et al. are silent as to the nutritional composition comprising galacto-oligosaccharides and fructo-oligosaccharides in an amount as claimed.
Hougee et al. teach the inclusion of non-digestible oligosaccharides in infant formulas in order to stimulate intestinal microbiota (p. 3, 2nd paragraph).  Non-digestible oligosaccharides taught by Hougee et al. preferably include galacto-oligosaccharides and fructo-oligosacchardies (p. 10, 2nd and 3rd paragraphs), and Example 3 teaches 0.8 wt. % galacto-oligosaccharides and fructo-oligosaccharides (i.e., fructan) per 100 ml of a nutritional composition.
Therefore, it would have been obvious to have included an amount of GOS/FOS as claimed in the formula of Ludwig et al., as Hougee et al. speak to the beneficial effects provided by the presence of GOS/FOS in infant nutritional formulas.  Further, the inclusion of the GOS/FOS would have required no more than routine experimentation, as the amounts of GOS/FOS claimed are consistent with the amounts reported in the prior art.
Regarding the method as reducing the incidence of colic as recited in claim 16, reducing the number of crying episodes in an infant as recited in claim 30, or decreasing the duration of crying in an infant as recited in claim 33, as colic in infants was known to be related to crying often and for long periods, the teaching by Ludwig to treat and/or prevent colic in infants would encompass or at least make obvious reducing the number of crying episodes in an infant as recited in claim 30 and decreasing the duration of the crying in an infant as recited in claim 33.  Additionally, Hougee et al. teaches that the combination of Bifidobacterium breve (a lactic acid bacterium) and FOS/GOS has multiple benefits for the infant consumer (pp. 3-4).  Given that the only active method step is the administering the nutritional composition to the infant, as the combination of prior art teaches the same active method step as claimed (i.e., administering), and given that the prior art teaches that the claimed ingredients provide many improvements in the health of the infant consumer, the prior art is considered to provide the same effects as the instantly claimed methods as an infant that was not suffering from many of the ailments that the prior art compositions are reported to relieve would in turn not be expected to suffer colic, and would also not be expected to cry as frequently as an infant in distress.
Regarding claim 18, Ludwig et al. teach the composition is preferably administered to infants 6 months of age or younger (p. 15 lines 25-29).
Regarding claim 23, Ludwig teaches that the nutritional composition comprises a fermented protein ingredient fermented by lactic acid bacteria including S. thermophilus, which results in the development of beta-galactosidase (page 7 lines 21-25).  Ludwig et al. is silent as to the beta-galactosidase activity.  However, Ludwig et al. teach the same preferred strains of S. thermophilus as taught in the instant specification for the preparation of the fermented milk material.  Compare Ludwig et al. at p. 7 line 21-p. 8 line 2 with the instant specification at p. 8 lines 5-18.  Therefore, where the instant specification reports that the beta-galatosidase activity is a result of the fermentation activity, the beta-galactosidase activity in the prior art is considered to meet the claimed range.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products. 
Regarding claim 25, Ludwig et al. teach the incubated (i.e., fermented) composition is subjected to a heat treatment to inactivate at least 90% of living organisms.  This inactivation results in less post-acidification (p. 7 lines 1-5).  Therefore, the final composition of Ludwig et al. continues to comprise S. thermophilus as the bacteria is inactivated subsequent to the fermentation, but not removed from the composition.
Additionally, Hougee et al. teach the presence of B. breve in their infant nutritional formula, and teach that the combination of B. breve and non-digestible oligosaccharides provides an enhanced effect on many different disorders (p. 3, 2nd paragraph).  Therefore, it would have been obvious to have provided a composition comprising both S. thermophilus and B. breve based on the teachings of Ludwig et al. and Hougee et al. as both S. thermophilus and B. breve are lactic acid bacteria that are known to be included in infant formula compositions in order to impart beneficial effects to the infant consumer.
Regarding claim 26, Hougee et al. teaches that the composition comprises less than 103 cfu B. breve (i.e., lactic acid bacterium) per g dry weight of the composition (p. 3 3rd paragraph), falling within the claimed range.  Therefore, it would have been obvious to have included an amount of lactic acid bacteria as claimed in the composition provided by the combination of Ludwig et al. and Hougee et al. as this amount of lactic acid bacteria is taught by Hougee et al. to have beneficial effects on the consumer of the formula (pp. 3-4).  
Regarding claims 27 and 37, Ludwig et al. does not specifically teach the amount of S. thermophilus per g dry weight of the composition.  However, Ludwig et al. does teach that the fermented ingredient is prepared according to example 7 of EP 778885 or example 6 of FR 2723960 (p. 7 lines 6-10).  The instant specification points to the same examples for the preparation of the fermented ingredient in the instant specification (p. 7 lines 21-25).  Therefore, given the composition of Ludwig et al. comprises an amount of fermented ingredient as claimed (see rejection of claim 16 above), the composition of Ludwig et al. is further considered to comprise an amount of S. thermophilus to meet claims 27 and 37 given the fermented ingredient in the composition of Ludwig et al. is made by the same process as the fermented ingredient in the instant invention.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products. 
Regarding claim 28, Ludwig et al. teach that the lactic acid bacteria is inactivated (p. 7 lines 4-7).  Hougee et al. also teach that the B. breve (i.e., lactic acid bacterium) to be included in the infant formula composition is inactivated (p. 2 last paragraph).
Regarding claim 29, Ludwig et al. teach the composition may be in powder form (p. 12 lines 20-23).

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-18, 25-27, 29-31, 33, 34, 36 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,617,327 (‘327). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim administering a nutritional composition to an infant with an age of 6 months or younger, wherein the composition comprises: at least 10% dry weight of a protein fermented by lactic acid bacteria including Streptococcus thermophilus; 0.5-20% dry weight non-digestible oligosaccharides including fructo-oligosaccharides and galacto-oligosaccharides; 0.10-1.5% dry weight lactate and lactic acid wherein the sum of L-lactic acid and L-lactate is more than 50% of the sum or total lactic acid and lactate; and wherein the composition comprises 102-105 cfu living Streptococcus thermophilus per gram dry weight.  As ‘327 claims a nutritional formula for administration to a human age 0-36 months and an infant encompasses a human at least the ages of birth to 12 months, the claims of ‘327 encompass administration of an infant nutritional composition as claimed.  ‘327 claims compositional ranges overlapping those claimed and thus the claimed ranges are considered encompassed or at least obvious.  
‘327 does not claim the method as reducing the incidence of colic as recited in claim 16, or crying episodes as recited in claim 30, or the duration of crying as recited in claim 33; the nutritional formula as an infant or follow on formula as recited in claims 17, 31 and 34; the composition in the form of a powder as recited in claim 29; or the fermented protein ingredient as a milk derived composition as recited in claim 36.
Regarding the method as reducing the incidence of colic as recited in claim 16, or crying episodes as recited in claim 30, or the duration of crying as recited in claim 33, as the same active steps of administration of a nutritional formula to infant is claimed by ‘327 the same result would be expected.  It is noted that a preamble is considered where it breaths life and breath into the claims.  In the instant case, the preamble recites the effect of the claimed method, and as the same active method steps are recited in the claims of ‘327 the same effect recited in the preamble is expected absent any clear and convincing arguments and/or evidence to the contrary.
Regarding the nutritional formula as an infant or follow on formula as recited in claims 17, 31 and 34 and the composition in the form of a powder as recited in claim 29, as ‘327 claims a nutritional formula for humans of an age up to 36 months and as the Examiner takes official notice that infants were known to primarily be feed breastmilk or formula in powdered or liquid form for nutrition in the first year of life, the claims of ‘327 encompass or at least make obvious the nutritional composition as a formula, including in known forms such as powdered form.  
Regarding the fermented protein ingredient as a milk derived composition as recited in claim 36, as ‘327 claims the use of a fermented protein ingredient, it would have been obvious and well within the purview to use known protein sources, such as and including dairy.

Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 10, 11 and 13 of U.S. Patent No. 9,617,327 (‘327) further in view of Buckley et al (WO 01/93915 A1) and Montgomery (US 4,617,190). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim administering a nutritional composition to an infant with an age of 6 months or younger, wherein the composition comprises: at least 10% dry weight of a protein fermented by lactic acid bacteria including Streptococcus thermophilus; 0.5-20% dry weight non-digestible oligosaccharides including fructo-oligosaccharides and galacto-oligosaccharides; 0.10-1.5% dry weight lactate and lactic acid wherein the sum of L-lactic acid and L-lactate is more than 50% of the sum or total lactic acid and lactate; and wherein the composition comprises 102-105 cfu living Streptococcus thermophilus per gram dry weight.  As ‘327 claims a nutritional formula for administration to a human age 0-36 months, the claims of ‘327 encompass administration of an infant nutritional composition as claimed.
‘327 does not claim the beta-galactosidase activity as 0.2-4 U per dry weight of the composition as recited in claim 23, however Montgomery teaches that in reconstituable milk powder, including infant milk, it was known to include about 0.5-500 units of beta-galactosidase (abstract, column 1 lines 5-16, column 2 lines 55-66, column 4 lines 38-45 and claim 21).  Additionally, Buckley et al. teaches that in the administration of beta-galactosidase, including through formula, can improve colic in infants (abstract, page 3 lines 13-15, page 5 lines 13-14 and page 6 lines 4-6).  It would have been obvious to one of ordinary skill in the art for the nutritional composition of ‘327 to comprise a known amount of beta-galactosidase, including about 0.5-500 U dry weight as shown by Montgomery, in order to enhance the infant composition by treatment and/or prevention of colic in view of Buckley.

Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 10, 11 and 13 of U.S. Patent No. 9,617,327 (‘327), further in view of Ludwig et al (WO 2012/078030 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim administering a nutritional composition to an infant with an age of 6 months or younger, wherein the composition comprises: at least 10% dry weight of a protein fermented by lactic acid bacteria including Streptococcus thermophilus; 0.5-20% dry weight non-digestible oligosaccharides including fructo-oligosaccharides and galacto-oligosaccharides; 0.10-1.5% dry weight lactate and lactic acid wherein the sum of L-lactic acid and L-lactate is more than 50% of the sum or total lactic acid and lactate; and wherein the composition comprises 102-105 cfu living Streptococcus thermophilus per gram dry weight.  As ‘327 claims a nutritional formula for administration to a human age 0-36 months, the claims of ‘327 encompass administration of an infant nutritional composition as claimed.
Regarding the composition as comprising inactive lactic acid bacteria as recited in claim 28, ‘327 claims a fermented protein ingredient but is silent to the bacteria as inactivated as recited in claim 28. Ludwig teaches an infant formula comprising a milk protein fermented with bacteria which is formed by treatment with Streptococcus thermophilus optionally with Bifidobacterium breve, wherein at least 90% of the microorganisms are then inactivated in order to form less post acidification and a safer product which is especially important for feed for infants, and wherein procedures of EP 778885, particularly example 7 (which includes spray drying of the composition with the bacteria) and FR 2723960, example 6 are used (page 6 line 24 through page 7 line 10 and page 8 lines 4-10).  It would have been obvious for the composition of ‘327 to specifically comprise inactivated lactic acid bacteria in order to form less post acidification and a safer product which is especially important for feed for infants in view of Ludwig.

Response to Arguments

Applicant's arguments filed November 9, 2021 have been fully considered.  To the extent they apply to the rejections above, they are not persuasive.
Applicant argues that the Exhibit B, provided in the response filed July 20, 2020, shows that the infant formula comprising both the fermented ingredient and GOS/FOS shows a statistically significant reduction in abdominal pain, and that this result shows synergism between these two ingredients (Remarks, pp. 6-8).
Applicant’s evidence is not considered sufficient to outweigh the evidence of obviousness in the rejections as set forth above.  As indicated previously, the showings are not commensurate in scope with the claims.  The claims allow for about 25% to about 60 wt.% of the formula to be a fermented ingredient, and allow for a range of GOS/FOS and lactic acid/lactate content.  While Applicant asserts that these ranges are “a reasonable extension” from the results shown, attorney arguments cannot take the place of evidence where evidence is necessary.  With only one data point, it is unclear how one would determine what range would be considered “reasonable,” or not.  Further, the pending claims require only a step of “administering to the infant” the composition, with no indication of the duration or frequency that the composition is to be administered in order to impart the synergistic effects reported to be shown.
Assuming these parameters were addressed, the fact remains that the prior art applied in the rejections above teaches the beneficial effects of the combination of lactic acid bacteria and GOS/FOS in infant formulas.  Therefore, even if the claims were to more specifically claim the formula composition and method of administering, the claims would likely still be considered obvious over the prior art of record given Applicant is including components in infant formula that are known to have beneficial effects on infant gut health.

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791